DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas (US-4867496-A).

With regards to claim 1, Thomas discloses a door strike (1 Figure 1) or locking hardware which prevents the opening of an associated door (4 Figure 1) when the door strike has been heated to an elevated temperature of at least about 1000° F, (Expansion of the thermally responsive element 44 “prevents pivoting of the locking member 12 when the temperature to which the strike is subjected exceeds a predetermined value, such as a temperature above 900.degree. F.” When locking member 12 is prevented from pivoting the strike assembly remains locked and cannot release the door. A temperature of 1000° F is above 900° F, which will activate the thermally responsive element. [Col 5 Line 10]) preferably when the door strike is at higher temperatures such as are present during a fire in a building structure, 
wherein the door strike includes a thermally responsive element (44 Figures 5, 8) which retards the normal operation of the door strike when it is at an elevated temperature. (Expansion of the thermally responsive element 44 “prevents pivoting of the locking member 12 when the temperature to which the strike is subjected exceeds a predetermined value”. [Col 5 Line 10])

With regards to claim 2, Thomas discloses the door strike of claim 1, 
wherein the thermally responsive element (44 Figures 5, 8) is deformable in response to being heated such that it changes its configuration from a first configuration to a second configuration, when heated an elevated temperature, such that in this second configuration at least part of the thermally responsive element interacts with one or more further elements of the door strike so to prevent or retard the door strike from operating in its usual manner. (“when the strike is subjected to heat and the temperature thereof reaches a predetermined value, the diameter of the opening 47 decreases and the diameter of the ball 44 increases by amounts which cause the wall of the opening 47 and the surface of the ball 44 to frictionally engage sufficiently to prevent movement of the ball 44 out of the dimple 45, e.g. to prevent movement of the ball 44 from the position shown in FIG. 8. With the ball 44 held in the dimple 45, the locking member 12 cannot pivot out of its locking position.” [Col 5 Line 17])

With regards to claim 3, Thomas discloses the door strike of claim 2, 
wherein the thermally responsive element (44 Figures 5, 8), when at an elevated temperature, interacts with one or more further elements of the door strike so to prevent the door from opening. (“when the strike is subjected to heat and the temperature thereof reaches a predetermined value, the diameter of the opening 47 decreases and the diameter of the ball 44 increases by amounts which cause the wall of the opening 47 and the surface of the ball 44 to frictionally engage sufficiently to prevent movement of the ball 44 out of the dimple 45, e.g. to prevent movement of the ball 44 from the position shown in FIG. 8. With the ball 44 held in the dimple 45, the locking member 12 cannot pivot out of its locking position.” [Col 5 Line 17])

With regards to claim 4, Thomas discloses the door strike of claim 1, 
wherein the thermally responsive element (44 Figures 5, 8) operates in a reversible manner, wherein the thermally responsive element reverts to its first configuration from its second configuration when cooled to about room temperature. (“the thermally responsive detent means comprises a metal ball 44.” Thermal expansion of the metal will reverse when cooled and return to its original dimensions at room temperature. [Col 5 Line 1])

With regards to claim 6, Thomas discloses the door strike of claim 1 which is electrically operable (Abstract) and comprises a solenoid (13 Figure 7).

With regards to claim 8, Thomas discloses a method for controlling the undesired spread of a fire or smoke between adjacent spaces separated by the door wherein a fire or smoke condition exists in at least one of these spaces, via the provision of a door strike or locking hardware according to claim 1. (“In order to pass the Underwriters Laboratories requirements for a strike rated to remain locked under engulfment by fire, the keeper must remain locked up to temperatures of at least 1925.degree. F” [Col 1 Line 32] “One object of the invention is to prevent the release of the keeper of an electrically operable strike in the event that the strike is subjected to high temperatures such as those specified by the Underwriters Laboratories” [Col 1 Line 67] Preventing opening of the keeper, and thus the door, due to the presence of fire will prevent the spread of fire through the doorway.)

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schnekenburger (US-8132833-B2).

With regards to claim 1, Schnekenburger discloses a door strike (Figure 2A) or locking hardware which prevents the opening of an associated door when the door strike has been (“arrangements 17 of intumescent material are provided in further free spaces inside the housing 10, particularly in the area of the movable parts, such as pivot latch 11 and changeover switch 12. Under the effect of heat, they fill up the free spaces and block the movement of the affected parts. The door opener is thus additionally secured against opening” [Col 4 Line 30]. “Typical reaction temperatures are above 170.degree. C” [Col 1 Line 33] A temperature of 1000° F is above 340° F (170° C), which will activate the intumescent material. [Col 4 Line 30])  preferably when the door strike is at higher temperatures such as are present during a fire in a building structure, 
wherein the door strike includes a thermally responsive element (17 Figure 2A) which retards the normal operation of the door strike when it is at an elevated temperature (18 Figure 2B). 

With regards to claim 5, Schnekenburger discloses the door strike of claim 1, 
wherein the thermally responsive element (17 Figure 2A) operates in an irreversible manner, wherein the thermally responsive element changes from its first configuration (17 Figure 2A) and assumes a second configuration (18 Figure 2B) when heated to an elevated temperature, but does not revert to its first configuration when cooled to about room temperature. (“A third achievement of the object is the use of an intumescent material as a status documentation means of a current status of an element or a device in case of fire. Status documentation devices of this type are required, for example, for ascertaining the cause of fire in a device or building. For this purpose, for example, the status of display elements, actuating elements, etc. is to be fixed in the position in which the fire has broken out. The situation existing upon fire outbreak is more or less "frozen".” [Col 2 Line 35])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Orbeta (US-8366160-B2).

With regards to claim 7, Thomas discloses the door strike of claim 1.
Thomas does not disclose that it is air actuated and comprises an air actuated piston and cylinder assembly.
However, Orbeta discloses another electric door strike with a solenoid (18, 19 Figure 1) actuated locking element. Orbeta also discloses that (“It is also known in the art to use an air actuated piston and cylinder assembly with the piston connected to the locking member to actuate the locking member” [Col 1 Line 38]). 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DE-102005009995-A1: Door strike with temperature activated locking.
WO-2004101922-A1: Door strike with temperature activated locking.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532.  The examiner can normally be reached on Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675